Citation Nr: 0816823	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-27 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for status post medial meniscus tear and anterior cruciate 
ligament injury of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain with herniated nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 2004. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
both disorders and assigned disability ratings of 10 percent.  
A timely appeal was noted with respect to those ratings.

Hearings on these matters were held before a Decision Review 
Officer in October 2005, and before the undersigned Veterans 
Law Judge sitting at the RO on November 2, 2007.  Copies of 
the hearing transcripts have been associated with the file.


FINDINGS OF FACT

1.  In November 2007, the Board received written 
correspondence from the veteran indicating his desire to 
withdraw his appeal for an initial increased rating for 
status post medial meniscus tear and anterior cruciate 
ligament injury of the right knee.

2.  The veteran's service-connected lumbosacral strain with 
herniated nucleus pulposus is manifested by flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally and rotation to 30 degrees bilaterally.  

3.  There is no evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran with regard to the issue of an initial increased 
rating for status post medial meniscus tear and anterior 
cruciate ligament injury of the right knee have been met.  38 
U.S.C.A.        § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for lumbosacral strain with herniated nucleus 
pulposus are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for an increased initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  The veteran 
was also notified of the way initial disability ratings and 
effective dates are established.

Since these claims are the appeals of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all the evidence in January 2007.  The 
veteran was able to participate effectively in the processing 
of his claims.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.


VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Withdrawal of Claim 

The Board does not have jurisdiction to review the claim for 
an increased initial evaluation for status post medial 
meniscus tear and anterior cruciate ligament injury of the 
right knee, and therefore it is dismissed.

A review of the record reflects that the veteran expressed 
disagreement with an August 2005 rating decision granting a 
10 percent disability evaluation for his right knee 
disability.  (The rating was increased to 20 percent during 
the course of the appeal.)  The RO issued a statement of the 
case in June 2005 on the issue of entitlement to an increased 
initial evaluation for status post medial meniscus tear and 
anterior cruciate ligament injury of the right knee.  The 
veteran perfected an appeal with respect to that issue in 
August 2005.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  In correspondence dated 
November 2007, the veteran withdrew his appeal with respect 
to his claim for an increased initial evaluation for status 
post medial meniscus tear and anterior cruciate ligament 
injury of the right knee.  Therefore, there remain no 
allegations of error of fact or law for appellate 
consideration as to that issue.  Accordingly, the claim is 
dismissed.




Increased Initial Evaluation

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Because this appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was granted for lumbosacral strain with 
herniated nucleus pulposus by rating decision dated December 
2004, and a 10 percent disability evaluation was assigned, 
effective November 1, 2004.  A timely appeal was noted with 
respect to that rating.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

        Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 
thirty degrees, and left and right lateral rotation is zero 
to 30 degrees on the right and left.  

The Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes provides a 10 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; a 20 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note (1) to Diagnostic Code 5243 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Note (2) provides 
that, if IVDS is present in more than one spinal segment and 
the effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Analysis

The veteran received a VA orthopedic examination in June 
2004.  At that time, the veteran's gait and ability to walk 
were both normal, although there was increased pain upon 
walking long distances.  There was no significant effect on 
the veteran's activities of daily living, with the exception 
of pain upon prolonged driving.  

On range of motion testing, flexion was to 90 degrees with 
painful motion at 60 degrees; extension was to 30 degrees; 
lateral flexion was to 30 degrees bilaterally with painful 
motion at 20 degrees on the left; and rotation was to 35 
degrees bilaterally.  Fatigability and increased pain were 
noted upon repetitive movements.  There had been no 
prescription for strict bed rest for incapacitating spinal 
pain.  Muscle spasm was observed.  The neurological system 
was intact and no incapacitating episodes over the past 12 
months were noted.  The diagnosis was chronic lumbosacral 
strain.  

Service connection was granted for lumbosacral strain by 
rating decision dated December 2004.  A 10 percent disability 
evaluation was assigned under DC 5237, effective November 1, 
2004.  A timely appeal was noted with respect to that rating.

A June 2005 private MRI noted "moderate" disc herniation at 
L4-5 with involvement of the L4 nerve root.  Mild 
degenerative spondylosis was noted at L5-S1.  A subsequent 
August 2005 private medical report diagnosed degenerative 
disc disease at L4-S1, right sided disc bulges, lower back 
pain and radiculopathy in the left lower extremity.  The 
motor and sensory examinations revealed normal findings; deep 
tendon reflexes were present and equal.  

The veteran received a second VA examination in November 
2005.  He reported approximately 3 days of missed work due to 
lower back pain with radiculopathy of the left lower 
extremity.  On physical examination, normal curvature of the 
spine was observed.  Flexion was to 90 degrees with painful 
motion at 70 degrees; extension was to 30 degrees with some 
painful motion, lateral flexion was to 30 degrees bilaterally 
with painful motion beginning at 20 degrees, and rotation was 
to 30 degrees bilaterally with mild painful motion.  There 
was no additional limitation of motion noted on repetitive 
movements.  The sensory and motor systems were intact; no 
objective neurological deficit was shown.  The diagnosis was 
lumbosacral strain with subsequent herniated nucleus pulposus 
at L4-5 with impingement on the right L4 nerve root.  

In August 2006, the veteran indicated that he was 
experiencing radiculopathy in both lower extremities.  He 
indicated that he was unable to work in the family business 
shoeing horses, which reduced his monthly income.  He was 
employed as a contractor with the Department of Defense, but 
had missed some work due to his back pain.  

A September 2006 private medical report reflects treatment 
for a flare-up of low back pain of three days duration from 
an incident working on fencing and with a chain saw.  The 
veteran was given a note to be off work all week due to low 
back pain.  

The veteran received a third VA examination in January 2007.  
He reported one week of missed work due to pain.  There had 
been no prescribed periods of bed rest.  His pain was 
exacerbated on bending.  On physical examination, flexion was 
to 90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and rotation was to 30 degrees 
bilaterally, with painful motion.  Painful motion began at 60 
degrees flexion, 15 degrees extension, 20 degrees right 
lateral flexion and rotation and 15 degrees left lateral 
flexion and rotation.  The sensory system was intact; 
reflexes were present and equal; and there was no muscle 
wasting.  There were no muscle spasms or postural 
abnormalities observed.  The diagnosis was unchanged but for 
the notation of radiculopathy now affecting both legs.  

On review, the Board finds that an increased rating under DC 
5237 for chronic lumbosacral strain with herniated nucleus 
pulposus is not warranted.  There is no evidence of 
limitation of motion of the spine, nor is there muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or kyphosis.  There have also been no reports of ankylosis of 
the spine.  

The veteran testified during his November 2007 hearing before 
the Board that he had been prescribed one week of bed rest 
for his back disorder.  However, in order to show entitlement 
to an increased rating under DC 5243 for IVDS, the evidence 
must show that the veteran had incapacitating episodes having 
a total of 2 weeks but less than 4 weeks during the past 12 
months.  The only document flare-up (requiring a week off 
from work) was noted in the September 2006 private medical 
report.  Thus, entitlement to an increased rating under DC 
5243 has not been shown.  

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007); DeLuca, 8 Vet. App. 204-7 (1995).  
Although the veteran has complained of pain, there is no 
objective evidence that his pain interferes with his daily 
functions.  Activities of daily living have not been 
significantly affected.  Increased pain and fatigability on 
repetitive movements were noted on VA examination in June 
2004, but there were no notations of limitation of motion 
upon repetition in any subsequent examination.  The range of 
motion at which pain began on the VA examination in 2007 was 
not sufficient to establish a higher rating.  There is not 
adequate pathology or symptoms that would warrant an 
evaluation in excess of 10 percent for functional loss.  See 
DeLuca, 8 Vet. App. 204-7 (1995).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

While the veteran has complained of neurological 
manifestations, and radiculopathy of the lower extremities 
has been diagnosed, the neurological testing has revealed 
normal findings.  The veteran does not exhibit atrophy, 
sensory loss or decreased deep tendon reflexes.  Accordingly, 
the Board finds that the veteran is not entitled to a 
separate rating for neurological manifestations.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected lumbosacral strain with herniated 
nucleus pulposus presents an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  A referral for consideration of 
an extraschedular rating is not warranted.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

The Board has also considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's service connected 
lumbosacral strain with herniated nucleus pulposus have 
warranted no more than a 10 percent rating since November 1, 
2004, the effective date of the grant of service connection. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for lumbosacral 
strain with herniated nucleus pulposus.  Thus, the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990). 


ORDER

The claim of entitlement to an initial rating in excess of 20 
percent for status post medial meniscus tear and anterior 
cruciate ligament injury of the right knee is dismissed.

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain with herniated nucleus pulposus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


